Citation Nr: 1826004	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  09-02 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral peripheral neuropathy of the upper extremities, including as due to herbicide exposure and as secondary to the service-connected diabetes mellitus, type II (DMII).

2.  Entitlement to service connection for hypertension, including as due to herbicide exposure and as secondary to the service-connected DMII.

3.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1963 to July 1965.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio (hereinafter Agency of Original Jurisdiction (AOJ)).

While the Veteran had requested a Board hearing, due to failure to appear to the scheduled hearing, the request is considered withdrawn.

In February 2016 and September 2012, the Board remanded this appeal to the AOJ for further evidentiary development.  Remand instructions are complete, to include all records requests.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand)

During the course of this appeal, service connection for peripheral neuropathy of the lower extremities, diabetes mellitus type II, right ear hearing loss and tinnitus have been granted.


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has a current disability of bilateral upper extremity peripheral neuropathy that is etiologically related to a disease, injury, or event which occurred in service.

2.  The evidence is in equipoise as to whether the Veteran's hypertension disability was caused or permanently aggravated by service-connected diabetes.

3.  The preponderance of the evidence is against finding that the Veteran has a left ear hearing loss disability that is etiologically related to a disease, injury, or event which occurred in service.


CONCLUSIONS OF LAW

1.  Service connection for peripheral neuropathy of the bilateral upper extremities is not warranted.  38 U.S.C. §§ 1101, 1110, 1131, 5103A, 5107 (2012); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

2.  Service connection for hypertension is warranted.  38 U.S.C. §§ 1101, 1110, 1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

3.  Service connection for a left ear hearing loss disability is not warranted.  38 U.S.C. §§ 1101, 1110, 1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2017).  See May 2007 VCAA letter complies with the requirements. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's records have been associated to the fullest extent possible.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2017).  The Veteran was provided VA examinations relating to peripheral neuropathy of the bilateral upper extremities and left ear hearing loss during the course of the appeal, as explained below.  The examiners took into account the Veteran's reported history, his current symptoms, and review of the available private and VA treatment records.  The Board finds the examination reports to be thorough and complete and sufficient upon which to base a decision with regards to this claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria for Service Connection

Pertinent VA law and regulations provide that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. § 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  

Alternatively, service connection may be established either by showing that a chronic disability or disease was incurred during service and later manifestations of such chronic disability or disease are not due to intercurrent cause(s) or that a disorder or disease was incurred during service and there is evidence of continuity of symptomatology which supports a finding of chronicity since service.  38 C.F.R. § 3.303(b).  When a chronic disease becomes manifest to a degree of 10 percent within one year of a veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C. § 1112 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  
38 U.S.C. § 5107(b) (2012).

Merits of the Peripheral Neuropathy of the Bilateral Upper Extremities Claim

In this case, the evidence does not support that the Veteran has a present diagnosis of peripheral neuropathy of the bilateral upper extremities.  VA and private treatment records do not support a finding of a present diagnosis.

In October 2016, the Veteran appeared for an in-person examination as to peripheral neuropathy.  The Veteran reported numbness in the fingertips of the second, third and fourth bilateral fingers for approximately four to five years.  Light touch/monofilament testing results in the hand/fingers were decreased.  However, no diabetic peripheral neuropathy of the bilateral upper extremities was found.  The examiner explained that the clinical examination is not consistent with a diagnosis of bilateral upper extremities diabetic neuropathy, as the distribution of sensory symptoms is not consistent with glove distribution in diabetic neuropathy.

To establish a right to compensation for a present disability on a direct basis, the Veteran must show the following Shedden elements: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009).

In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997).

With respect to the crucial Shedden element (1), the weight of the evidence of record does not demonstrate that a peripheral neuropathy of the bilateral, upper extremities disability currently exists or has existed at any time during the course of the appeal.  Because the Veteran does not have a current disability, the Board finds that service connection for this claim must be denied.

The Veteran is indeed competent to testify as to such observable symptomatology; for example, numbness in the fingertips.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, lay assertions do not constitute a competent clinical diagnosis of an existing disability.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  As a result, these lay assertions cannot constitute competent medical evidence in support of the claim.  

The medical evidence unequivocally shows that the Veteran has not been diagnosed with any peripheral neuropathy of the bilateral, upper extremities disability at any time during the course of the appeal.  The existence of a current disability is the cornerstone of a claim for VA disability compensation, and without a current disability, service connection is not warranted.  38 U.S.C. § 1110; see also Brammer, 3 Vet. App. at 225; Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection cannot be granted if the claimed disability does not exist).  Accordingly, Shedden element (1) has not been met as to the Veteran's claim, and it fails on this basis alone.  The benefits in question are therefore denied.

There is no medical evidence showing that the disability in question has been present at any time during the pendency of the claim for service connection for a peripheral neuropathy of the bilateral, upper extremities disability; the Veteran has accordingly not shown a current disability for which service connection can be granted as to this claim.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C. § 5107(b).

Hypertension

In this case, the evidence is unclear as to whether the Veteran's current hypertension is caused or aggravated by his service-connected diabetes mellitus type II, despite evidentiary development undertaken.  When the evidence is in equipoise, the Veteran prevails on the claim.

Service connection may also be established for any disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310 (2014).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In October 2016 and December 2016, a VA examiner entered an opinion as to the current hypertension, upon review of the claims file and examination and interview of the Veteran.  The examiner stated that the hypertension is less likely as not related to service.  The examiner cited medical literature to determine it less likely that hypertension was caused by herbicide exposure as there is only limited or suggestive evidence of association.  

The VA examiner noted the unavailability of private treatment records reflecting the first diagnosis of hypertension and diabetes, which would enable the examiner to examine risk factors at the time of first diagnosis and determine whether hypertension was caused or aggravated by the diabetes.  The examiner stated that the etiology of the hypertension is unclear.  However, the examiner stated that the available treatment records show the Veteran's personal risk factors for hypertension included tobacco abuse, male gender, family history, obesity, physical inactivity, and smoking and age.  The examiner stated that diabetes and dyslipidemia is indeed a risk factor of hypertension, citing that the presence of other cardiovascular risk factors, including diabetes and dyslipidemia, appear to be associated with an increased risk of developing hypertension.  The examiner noted that initial treatment records showing a diagnosis of hypertension indicate a preexisting diagnosis of diabetes mellitus.

Notably, while the examiner provided a negative nexus opinion, the examiner also stated that the etiology of the hypertension is unclear, and noted the lack of records which would enable the examiner to examine risk factors at the time of first diagnosis and determine whether hypertension was caused or aggravated by the diabetes.  The examiner also stated that cardiovascular risk factors, including diabetes, do increase risk of hypertension and that initial treatment records showing a diagnosis of hypertension indicate a preexisting diagnosis of diabetes mellitus.

The VA examiner also stated that there is no objective evidence that the Veteran's hypertension was proximately due to his service-connected diabetes mellitus.  The examiner stated that the earliest available treatment record dated 2001 indicates past medical history of both hypertension and diabetes mellitus.  At the time the Veteran established for VA care in 2009, he was on 4 antihypertensive agents, and current records show the Veteran remains on 4 antihypertensive agents.

The Board notes the fact that the Veteran's treatment remained consistent from 2009 to present does not establish that the diabetes never caused or aggravated the hypertension, as the statement does not cover the time period prior to 2009.

Since the VA examination, the Veteran was also service-connected for heart disease and kidney disease.

In this case, the Board finds an equipoise of evidence.  While the VA examiner noted a negative nexus between the diabetes and hypertension, the rationale more supports that an opinion would be speculative.  The VA examiner noted that the hypertension etiology is unclear, and without exact dates and medical evidence from the earliest diagnosis of hypertension and diabetes, risk factors from that time for the onset of hypertension and whether the hypertension was caused or aggravated by diabetes cannot be conclusive.  The examiner noted that diabetes is a risk factor for hypertension.  The examiner also noted that "cardiovascular factors" increase risk of hypertension, and the Veteran has since been service-connected for heart disease. 

When the totality of the evidence is in relative equipoise, the Veteran prevails on his claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Having resolved any doubt in favor of the Veteran, the Board concludes service connection for hypertension is warranted.

Left Ear Hearing Loss

Here, the Veteran is service-connected for right ear hearing loss and tinnitus.  At issue is service connection for left ear hearing loss.  In-service noise exposure is conceded.  The Veteran suffers from present left ear hearing loss, the question remains whether it is as likely as not related to service.  Upon extensive review of the evidence, the Board concludes it is not.

Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post- service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is zero decibels to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).
The Veteran's entrance examination is dated October 1963, with the ASA conversion in parentheses:


500
1000
2000
3000
4000
6000
Left ear
-5 (10)
-5 (5)
-10 (0)
-5 (5)
0 (5)
5 (15)

      Left ear whisper test was 15/15.

      A July 1964 audiogram is reflected in the STRs, with the ASA conversion in parentheses:


500
1000
2000
3000
4000
6000
Left ear
5 (20)
0 (10)
0 (10)
10 (20)
10 (15)
5 (15)

      The Veteran's exit examination is dated June 1965, with the ASA conversion in parentheses:


500
1000
2000
3000
4000
6000
Left ear
0 (15)
0 (10)
0 (10)
0 (10)
0 (5)
15 (25)

The Veteran appeared for a VA examination in June 2013.  The June 2013 VA audiology examination confirmed the presence of bilateral sensorineural hearing loss meeting the definition of a disability for VA purposes.  See 38 C.F.R. § 3.385.  At this time, the Veteran reported instances of muffled hearing following the test firing of M-61 cannons during service, sometimes without hearing protection.  The Veteran reported in part working as a truck driver post-service.  The examiner did not offer any opinion as to the nature and etiology of hearing loss and tinnitus as the claims folder was not available for review.

The Veteran was again afforded a VA examination in September 2013.  The examiner commented that the Veteran had normal hearing upon service entrance and separation with his clinical file silent for diagnosis, treatment or an event related to a hearing condition or tinnitus.  The examiner found that the Veteran currently manifested mild sensorineural hearing loss which was likely consistent with the normal aging process and not aggravated beyond its normal and natural aging process.  The examiner noted that there was a 50 year gap of "medically based, clinical evidence" to support the claim of hearing loss.

A VA examination was conducted again in November 2016.  The examiner concluded that it is less likely as not that left ear hearing loss is related to service.  The reasoning included that the Veteran did not experience a permanent, positive threshold shift in left ear hearing while in service and the separation examination did not reflect hearing loss in the left ear.  

The Board found an additional examination required, as the examinations of record did not consider the audiograms' conversion to American Standards Association (ASA) standards from International Standards Organization standards.  Further, the examiners did not discuss the July 1964 audiogram in the STRs.

In August 2017, an expert VHA opinion was entered by a Ph.D. and Audiologist.  The expert stated that it is less likely than not that the Veteran's left ear hearing loss is linked to service or conceded noise exposure during service.  The expert cited medical literature to support her conclusions and noted thorough review of the claims file.  The expert stated that the Veteran did not endure a significant permanent threshold shift during service in the left ear, as there was a temporary threshold shift that resolved by separation.  There was no indication of in-service hearing loss or hearing loss within one year of separation from service.  The expert cited medical literature for the conclusion that delayed onset hearing loss from in-service noise exposure was not likely.  The examiner also noted the Veteran's history of significant post-service noise exposure as truck driver, and that he did not claim hearing loss until 2007.

In February 2018, an Appellate Brief cited research supporting delayed onset hearing loss.

The preponderance of the evidence is against finding that left ear hearing loss is etiologically linked to service or in-service noise exposure.  The Board gives the most probative weight to the August 2017 VHA expert opinion.  This opinion was rendered by an expert in audiology upon review of the claims file and medical research.  The expert explained that the Veteran's left ear did not exhibit a permanent threshold shift during service.  The expert cited medical literature for the conclusion that delayed onset hearing loss from in-service noise exposure was not likely.  The examiner also noted the Veteran's history of significant post-service noise exposure as truck driver, and that he did not claim hearing loss until 2007.

While the Board acknowledges that the Veteran's February 2018 Appellate Brief which cited research supporting delayed onset hearing loss, the Board most heavily weighs the August 2017 VHA expert opinion which opined delayed onset hearing loss from in-service noise exposure was not likely.  The VHA expert reviewed and cited medical research in regard to delayed onset hearing loss, and applied her own expert training in rendering this opinion.

The Board gives the September 2013 and November 2016 VA examinations less probative weight as they were found inadequate by prior Board remands.  However, the Board acknowledges both opinions which support a negative nexus.  The September 2013 found the hearing loss consistent with aging.  The November 2016 examiner's opinion is consistent with the August 2017 opinion in finding that the Veteran did not experience a permanent, positive threshold shift in left ear hearing while in service and the separation examination did not reflect hearing loss in the left ear.  

The Board notes that the Veteran himself, through his statements, is not competent to diagnose hearing loss for VA purposes or establish a connection between his claimed left ear hearing loss and his service.  The Veteran, as a lay person, has not been shown to be capable of making medical conclusions, especially as to complex medical diagnoses and opinions of etiology.  As such, the Board ascribes far more weight to the conclusions of the VHA expert.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

In sum, upon careful review and weighing of the evidence, with reasoning as detailed above, the Board finds that the preponderance of the evidence is against the claim for service connection of a left ear hearing loss disability, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  


ORDER

Service connection for peripheral neuropathy of the bilateral upper extremities is denied.

Service connection for hypertension is granted.

Service connection for left ear hearing loss disability is denied.




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


